Per Curiam.

Where the defendant, a domiciliary of Pennsylvania, engaged the services of the plaintiff to act as his resident buyer in the City of New York, and the plaintiff did transact business on behalf of defendant in this city, plaintiff may prop*601erly invoke the provisions of section 404 of the New York City Civil Court Act to obtain jurisdiction on a cause of action arising out of the business transacted pursuant to such contract. Said section will be given retroactive effect to causes of action arising prior to its effective date (Simonson v. International Bank, 14 N Y 2d 281). It was error, therefore, to dismiss the complaint on the ground that the court had no jurisdiction over the person of the defendant.
The order should be reversed, with $10 costs, and motion denied.
Concur — Hoestadter, J. P., Tilzer and Gold, JJ.
Order reversed, etc.